--------------------------------------------------------------------------------

LOAN FACILITY AGREEMENT
Loan Facility Agreement (the “Agreement”) dated September 20, 2016 among The
Alkaline Water Company Inc. (the “Corporation”) and Turnstone Capital Inc. (the
“Lender”).
                     ARTICLE 1 
INTERPRETATION
Section 1.1
Defined Terms.

Capitalized terms used in this Agreement and not otherwise defined have the
meanings given to them in Schedule 1.1, unless there is something in the subject
matter or context inconsistent therewith.
Section 1.2
Headings, etc.

The division of this Agreement into Articles and Sections and the insertion of
headings are for convenient reference only and do not affect its interpretation.
Section 1.3
Gender and Number.

Any reference in this Agreement to gender includes all genders. Words importing
the singular number also include the plural and vice versa.
Section 1.4
Currency.

All references in this Agreement to dollars or to “$” are expressed in United
States currency unless otherwise specifically indicated.
Section 1.5
Numerical Expressions.

Numerical expressions in this Agreement follow the international convention
whereby a comma (,) separates the thousands and a full stop (.) separates the
decimals.
Section 1.6
Certain Phrases.

In this Agreement, the words “including”, “includes” and “include” mean
“including (or includes or include) without limitation”. The expressions
“Article”, “Section” and other subdivision followed by a number mean and refer
to the specified Article, Section or other subdivision of the Agreement.  In the
computation of periods of time from a specified date to a later specified date,
unless otherwise expressly stated, the word “from” means “from and including”
and the words “to” and “until” each mean “to but excluding”.
Section 1.7
Statutory References.

Except as otherwise provided in this Agreement, any reference in this Agreement
to a statute refers to such statute and all rules and regulations made under it
as they may have been or may from time to time be amended, re-enacted or
superseded.
Section 1.8
Schedules.

The schedules attached to this Agreement form an integral part of it for all
purposes of it.
                     
 

--------------------------------------------------------------------------------

                       ARTICLE 2 
PRINCIPAL SUM
Section 2.1
Principal Sum.

Subject to the terms and conditions of this Agreement, the Lender agrees to make
available to the Corporation a loan in the aggregate principal amount of
$1,000,000 (the “Loan Amount”).
Section 2.2
Loan Accommodation.

(1)
The Lender agrees, subject to the terms and conditions of this Agreement, to
make one or more advances of the Loan Amount to the Corporation as requested
from time to time by the Corporation in an amount to be agreed upon by the
Corporation and the Lender (each, an “Advance”), provided that the Lender shall
have the option to provide an additional Advances of up to $500,000 for the
purchase of equipment by the Corporation.

(2)
The Corporation shall provide not less than two (2) Business Days’ prior written
notice to the Lender of the amount of any Advance and the Lender shall deliver
the Advance to the Corporation within five (5) Business Days of such notice. 
The principal amount of all Advances owing from time to time and all other
amounts now or hereafter payable hereunder, and at any time outstanding
hereunder, are referred to herein as the “Principal Amount”.

Section 2.3
Maturity and Payments.

(1)
The Loan Amount shall mature on the date which is two (2) years after the date
of the first Advance (the “Maturity Date”) or such earlier date as the Principal
Amount may become due and payable in accordance with the terms and conditions
hereof (including upon any conversion pursuant to Article 5).

(2)
The Corporation shall commence repayment of the Principal Amount, on a monthly
basis, beginning on the date that is 12 months after the date of the first
Advance with the amount to be repaid each month being equal to the Principal
Amount outstanding on the date of such monthly payment divided by the number of
months remaining before the Maturity Date.

Section 2.4
Interest.

(1)
The Principal Amount will bear simple interest (“Interest”) at a rate of 10.0%
per annum, both before and after the Maturity Date and any default and/or
judgement, from and including the date of the first Advance to the earlier of:
(i) the date of repayment in full of the Principal Amount, and (ii) the date of
conversion in full of the Principal Amount.

(2)
Interest will be calculated daily and paid monthly for the previous 30 days
commencing on the date which is 35 days after the first Advance.

Section 2.5
Prepayments.

Subject to Article 5, the Corporation may prepay all or any portion of the
Principal Amount and any accrued but unpaid Interest thereon on not less than
ten (10) days’ prior written notice upon payment in cash, at the expiry of the
notice period, of the Principal Amount being repaid, together with any accrued
but unpaid Interest thereon.
2

--------------------------------------------------------------------------------

Section 2.6
Date, Time and Place of Closing.

Subject to satisfaction or waiver by the relevant Party of the conditions of
Closing, the Closing shall take place at the offices of Clark Wilson LLP, Suite
900 - 885 West Georgia Street, Vancouver, British Columbia, Canada V6C 3H1 at
11:00 a.m. (Vancouver time) on the Closing Date or at such other place, on such
other date and at such other time as may be agreed upon in writing between the
Corporation and the Lender.  Notwithstanding the foregoing, each party agrees
that the Closing may be completed by the exchange of undertakings between the
respective legal counsel for the Parties, provided such undertakings are
satisfactory to each party's respective legal counsel.
                        ARTICLE 3 
COVENANTS
Section 3.1
Actions to Satisfy Closing Conditions.

(1)
Subject to the terms and conditions of this Agreement, the Corporation shall
take all such actions as are within its power to control and use its
commercially reasonable efforts to cause other actions to be taken which are not
within its power to control, so as to ensure compliance with all of the
conditions set forth in Schedule 3.2(1) prior to the Closing Date.

(2)
Subject to the terms and conditions of this Agreement, the Lender shall take all
such actions as are within its power to control and to use its commercially
reasonable efforts to cause other actions to be taken which are not within its
power to control, so as to ensure compliance with all of the conditions set
forth in Schedule 3.2(2) prior to the Closing Date.

Section 3.2
Filings and Authorizations.

Each of the Corporation and the Lender, as promptly as practicable after the
execution of this Agreement will (i) make, or cause to be made, all filings and
submissions under all Laws applicable to it, that are required for it to
consummate the transactions contemplated herein in accordance with the terms of
this Agreement, including all filings and submissions required by the Securities
Regulatory Authorities; (ii) use its best efforts to obtain, or cause to be
obtained, all Authorizations necessary or advisable to be obtained by it in
order to consummate the transactions contemplated herein in accordance with the
terms of this Agreement; and (iii) use its commercially reasonable efforts to
take, or cause to be taken, all other actions necessary, proper or advisable in
order for it to fulfil its obligations under this Agreement.  The Corporation
and the Lender will coordinate and cooperate in exchanging information and
supplying assistance that is reasonably requested in connection with this
Section 3.2.
Section 3.3
Affirmative Covenants.

(1)
So long as any Principal Amount remains outstanding or for so long as Advances
may be made hereunder, the Corporation shall:

3

--------------------------------------------------------------------------------

(a)
obtain any necessary approvals for the conversion and issuance of Common Shares
pursuant hereto;

(b)
preserve and maintain its corporate existence and all its rights, licences,
powers, privileges, franchises and goodwill;

(c)
carry on and conduct its business in a proper and efficient manner;

(d)
keep proper books of record and account, in which full and correct entries of
all transactions in relation to the Business are made;

(e)
comply in all material respects with the requirements of all applicable Laws;

(f)
advise the Lender immediately upon becoming aware of any Event of Default (as
hereinafter defined) and deliver to the Lender upon request a certificate in
form and substance satisfactory to the Lender signed by a senior officer
certifying that to the best of his knowledge no Event of Default has occurred
or, if such is not the case, specifying all Events of Default and their nature
and status; and

(g)
promptly cure or cause to be cured any defects in the execution and delivery of
this Agreement or any defects in the validity or enforceability of this
Agreement.

(2)
Unless otherwise agreed by the Lender, so long as any Principal Amount remains
outstanding, if the Corporation completes any debt or equity financing of more
than $250,000 (other than in connection with an Exempt Issuance), then the
Corporation will use the proceeds of such financing to repay any Principal
Amount remaining outstanding at the time of the completion of such financing.

(3)
So long as any Principal Amount remains outstanding or for so long as Advances
may be made hereunder, the Corporation shall provide the Lender with the right
of first refusal to provide any debt or equity financing (each, a “Subsequent
Financing”) to be undertaken by the Corporation (including any Affiliate) that
is for capital raising purposes on the same terms as may be bona fide offered by
any lender or investor.  If the Corporation is considering a Subsequent
Financing, then the Corporation shall deliver to the Lender a written notice of
its intention to effect a Subsequent Financing (a “Subsequent Financing
Notice”). The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of the Subsequent Financing, the amount of proceeds intended
to be raised thereunder and shall include a term sheet or similar document
relating thereto as an attachment. If the Lender desires to undertake or
participate in such Subsequent Financing, the Lender must provide written notice
to the Corporation by not later than 5:00 p.m. (Arizona time) on the third (3rd)
Business Day after the Lender has received the Subsequent Financing Notice
stating that the Lender is willing to participate in the Subsequent Financing,
the amount of the Lender’s participation, and representing and warranting that
the Lender has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice. If the Corporation receives
no such notice from the Lender as of such third (3rd) Business Day, the Lender
shall be deemed to have notified the Corporation that it does not elect to
participate in the Subsequent Financing.   Notwithstanding the foregoing, this
Section 3.3(3) shall not apply in respect of an Exempt Issuance or any
commercial loans in the aggregate amounts of up to $1,500,000 from lenders which
are regularly engaged in the making of commercial loans.

4

--------------------------------------------------------------------------------

Section 3.4
Negative Covenants.

So long as any Principal Amount remains outstanding or for so long as Advances
may be made hereunder, the Corporation shall not, without consent of the Lender:
(a)
purchase, establish or acquire in any manner any new business undertaking or
make any change in the nature of the Business that would result in a Material
Adverse Effect;

(b)
except in the Ordinary Course, sell, lease, abandon or otherwise dispose of,
either directly or indirectly, any of the assets of the Corporation;

(c)
except in the Ordinary Course, (i) declare, make, pay or commit to any form of
distribution or reduction of the profits of the Corporation or of its capital,
including any dividend (including stock dividends) or other distribution on any
present or future shares; (ii) purchase, redeem or retire or acquire any of its
shares, or any option, warrant or other right to acquire any such shares, or
apply or set apart any of its assets therefor; or (iii) pay any bonus to
shareholders; and

(d)
other than an Exempt Issuance, issue any Common Shares at a price less than
$1.10 per Common Share or issue any securities convertible or exerciseable into
Common Shares with a conversion or exercise price less than $1.10 per Common
Share.

Section 3.5
Board Observer.

Effective immediately following the Closing and (i) so long as any Principal
Amount remains outstanding or (ii) for so long as Advances may be made
hereunder,
(a)
the Lender shall be entitled to designate one (1) individual (the “Board
Observer”) who shall have the right to attend, in a non-voting observer
capacity, all meetings (whether in person, by conference telephone, or
otherwise) of the Board (including any committees thereof) and to participate in
discussions of matters brought to the members of the Board or committee, as
applicable, for vote or discussion. The Board Observer shall receive advance
notice in substantially the same form and by substantially the same means as the
members of the Board or committee, as applicable, of any such meetings. In this
respect, the Corporation shall give the Board Observer copies of all notices (in
substantially the same form and by substantially the same means as such notices
are provided to the members of the Board or committee, as applicable) as well as
other materials that it provides to the members of the Board or committee, as
applicable, for meetings.  The Board Observer shall have no voting rights with
respect to actions taken or elected not to be taken by the Board;

5

--------------------------------------------------------------------------------

(b)
the Board Observer shall be provided with any written information prepared by
the management of the Corporation or a member of the Board and distributed to
the members of the Board (including any committees thereof), including a
proposed written consent for actions to be taken without a meeting of the Board
(including any committees thereof);

(c)
The Lender shall, and the Lender shall cause the Board Observer to, execute
prior to (i) the Board Observer’s attendance at the first of the meetings as
contemplated in Section 3.5(a) or (ii) the Board Observer’s first receipt of the
written information as contemplated in Section 3.5(b), whichever is earlier, a
standard non-disclosure and market stand-off agreement with the Corporation; and

(d)
Notwithstanding this Section 3.5, the Corporation may exclude the Board Observer
from access to any material or meeting or portion thereof if the Corporation
believes, upon advice of counsel, that such exclusion is reasonably necessary to
preserve the attorney-client privilege or to prevent a conflict of interest, or
if the Corporation believes that such exclusion is reasonably necessary to
protect highly confidential proprietary information or for other similar
reasons.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1
Representations and Warranties of the Corporation.

The Corporation represents and warrants as to those matters set forth in
Schedule 4.1 and acknowledges and confirms that the Lender is relying upon such
representations and warranties in connection with the Advances of the Loan
Amount.
Section 4.2
Representations and Warranties of the Lender.

The Lender represents and warrants as to those matters set forth in Schedule 4.2
and acknowledges and confirms that the Corporation is relying on such
representations and warranties in connection with the Advances of the Loan
Amount.
       ARTICLE 5 
CONVERSION OF PRINCIPAL AMOUNT
Section 5.1
Conversion of Principal Amount into Common Shares.

(1)
Upon and subject to the provisions and conditions of this Article 5, any
Principal Amount, and any accrued but unpaid Interest thereon, shall be
convertible into Common Shares (each, a “Conversion”) by the Lender, at its
option, at any time.

(2)
The Conversion shall occur at a conversion price of $1.00 (the “Conversion
Price”), subject to adjustment as provided in Section 5.4 hereof.

6

--------------------------------------------------------------------------------

Section 5.2
Manner of Exercise of Right to Convert to Common Shares.

The Lender may exercise its rights to convert by sending to the Corporation at
its principal address a notice exercising its right to convert in accordance
with the provisions of this Article 5 such notice setting forth the Principal
Amount to be converted and the conversion date (which shall be no less than ten
(10) Business Days from the date of the notice unless otherwise agreed to by the
Parties).  Upon receipt of the notice, the Lender shall be entered in the books
of the Corporation as at the conversion date as the holder of the number of
Common Shares into which the Principal Amount is convertible and, as soon as
practicable, the Corporation shall deliver to the Lender a certificate or
certificates for such Common Shares.
Section 5.3
Common Shares

The Common Shares issued upon such conversion shall rank only in respect of
dividends declared in favour of Shareholders of record on and after the
conversion date.  As of and from the conversion date, the Common Shares so
issued shall, for all purposes, be and be deemed to be issued and outstanding as
fully paid and non-assessable Common Shares.
Section 5.4
Adjustment of Conversion Price.

(1)
The Conversion Price in effect at any date shall be subject to adjustment from
time to time as provided in this Section 5.4.

(2)
If the Corporation at any time after the date hereof subdivides (by any stock
split, stock dividend, recapitalization or otherwise) its outstanding Common
Shares into a greater number of Common Shares, any Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced.  If the
Corporation at any time after the date hereof consolidates (by combination,
reverse stock split or otherwise) its outstanding Common Shares into a smaller
number of Common Shares, any Conversion Price in effect immediately prior to
such consolidation will be proportionately increased.  Any adjustment under this
Section 5.4(2) shall become effective at the close of business on the date the
subdivision or consolidation becomes effective.

(3)
If at any time after the date hereof there occurs:

(a)
a reclassification or redesignation of the Common Shares, any change of the
Common Shares into other shares or securities or any other capital
reorganization involving the Common Shares other than transactions covered by
Section 5.4(2);

(b)
a consolidation, amalgamation or merger of the Corporation with or into any
other body corporate, or plan of arrangement involving the Corporation, which
results in a reclassification or redesignation of the Common Shares or a change
or exchange of the Common Shares into other shares or securities; or

(c)
the transfer of the undertaking or assets of the Corporation as an entirety or
substantially as an entirety to another corporation or entity;

(any of such events being herein called a “Capital Reorganization”), after the
effective date of the Capital Reorganization:
7

--------------------------------------------------------------------------------

(d)
the Lender will be entitled to receive upon Conversion, in lieu of the number of
Common Shares to which the Lender was theretofore entitled upon the Conversion,
the kind and aggregate number of shares and other securities or property
resulting from the Capital Reorganization which the Lender would have been
entitled to receive as a result of the Capital Reorganization if, on the
effective date thereof, the Lender had been the registered holder of the number
of Common Shares to which the Lender was theretofore entitled to receive upon
the Conversion;  and

(e)
the Conversion Price shall, on the effective date of the Capital Reorganization,
be adjusted by multiplying the Conversion Price in effect immediately prior to
such Capital Reorganization by the number of Common Shares purchasable pursuant
to the Conversion immediately prior to the Capital Reorganization, and dividing
the product thereof by the number of successor securities determined in
Section 5.4(3)(d) above.

If necessary, as a result of any Capital Reorganization, appropriate adjustments
will be made in the application of the provisions of the Agreement with respect
to the rights and interest thereafter of the Lender to the end that the
provisions of the Agreement will thereafter correspondingly be made applicable
as nearly as may reasonably be possible in relation to any shares or other
securities or property thereafter deliverable upon the Conversion.
(4)
If any question arises with respect to the adjustments provided in this
Section 5.4, such question shall be conclusively determined by a firm of
chartered accountants (who may be the Corporation's auditors) appointed by the
Corporation and acceptable to the Lender.  Such chartered accountants shall be
given access to all necessary records of the Corporation and their determination
shall be binding upon the Corporation and the Lender.

Section 5.5
No Requirement to Issue Fractional Shares.

The Corporation shall not be required to issue fractional Common Shares upon any
Conversion.  Where the aggregate number of Common Shares to be issued would
result in a fraction of a Common Share being issuable, the number of Common
Shares to be issued to the Lender shall be rounded down to the next whole
number, and no cash or other consideration shall be paid or payable in lieu of
such fraction of a Common Share.
Section 5.6
Certificate as to Adjustment.

The Corporation shall, from time to time immediately after the occurrence of any
event which requires an adjustment or re-adjustment as provided in Section 5.4,
deliver a certificate of the Corporation to the Lender specifying the nature of
the event requiring the same and the amount of the necessary adjustment and
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.
8

--------------------------------------------------------------------------------

Section 5.7
Notice of Special Matters.

The Corporation shall give notice to the Lender, in the manner provided in
Section 7.2, of its intention to fix a record date for any event mentioned in
Section 5.4 which may give rise to an adjustment in the Conversion Price, and,
in each case, the notice shall specify the particulars of the event and the
record date and the effective date for the event; provided that the Corporation
shall only be required to specify in the notice such particulars of the event as
shall have been fixed and determined on the date on which such notice is given. 
Such notice shall be given not less than 14 days prior to the applicable record
date.
Section 5.8
Corporation to Reserve Shares.

The Corporation shall at all times reserve and keep available out of its
authorized Common Shares and solely for the purpose of Conversion as in this
Article 5 provided, and conditionally allot to the Lender, such number of Common
Shares as may be issuable upon any Conversion.  The Corporation covenants with
the Lender that all Common Shares which shall be issuable pursuant to this
Agreement shall be duly and validly issued as fully-paid and non-assessable.
                 ARTICLE 6 
TERMINATION AND EVENTS OF DEFAULT
Section 6.1
Termination

This Agreement may, by notice in writing given prior to the Closing, be
terminated:
(a)
by mutual consent of the Parties;

(b)
by the Lender, upon the occurrence of an Event of Default (subject to the
provisions of Section 6.3); or

(c)
by either Party if there has been a material breach of any provision of this
Agreement by the other Party and such breach has not been waived by the
non-breaching Party.

Section 6.2
Events of Default.

The occurrence of any of the following events shall constitute an “Event of
Default” under this Agreement:
(a)
if the Corporation fails to pay any principal or other amounts payable under
this Agreement or otherwise payable by the Corporation, its successors or
assigns, to the Lender, its successors or assigns when such amounts become due
and payable and such failure remains unremedied for 10 Business Days;

(b)
the Corporation fails to perform, observe or comply with any of the covenants
contained in Article 3 and, if the circumstances giving rise to such failure are
capable of modification or rectification (such that, thereafter the covenant
would be observed or performed), the failure remains uncorrected for a period of
10 Business Days following the earlier of (x) the date on which the Lender
provides notice to the Corporation of such failure; and (y) the date on which
the Corporation becomes aware of any such failure;

9

--------------------------------------------------------------------------------

(c)
if the Corporation fails to perform, observe or comply with any other term,
covenant or agreement contained in this Agreement and, if the circumstances
giving rise to such failure are capable of modification or rectification (such
that, thereafter the covenant would be observed or performed), the failure
remains uncorrected for a period of 30 Business Days following the earlier of
(x) the date on which the Lender provides notice to the Corporation of such
failure; and (y) the date on which the Corporation becomes aware of any such
failure;

(d)
if any judgment or order for the payment of money in excess of $250,000 is
rendered against the Corporation or its subsidiary and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order, or (ii) there shall be any period of 10 consecutive Business Days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

(e)
if the Corporation or its subsidiary (i) admits in writing its inability to pay
its debts generally or makes a general assignment for the benefit of creditors,
(ii) institutes or has instituted against it any proceeding seeking (x) to
adjudicate it a bankrupt or insolvent, (y) liquidation, winding‑up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors including any plan of compromise or arrangement or other
corporate proceeding involving or affecting its creditors, or (z) the entry of
an order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its properties and assets, and in
the case of any such proceeding instituted against it (but not instituted by
it), either the proceeding remains undismissed or unstayed for a period of 30
Business Days, or any of the actions sought in such proceeding (including the
entry of an order for relief against it or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its properties and assets) occurs, or (iii) takes any corporate action to
authorize any of the above actions.

Section 6.3
Consequences of an Event of Default.

Upon the occurrence or existence of any Event of Default and following the
expiry of any applicable grace periods and at any time thereafter during the
continuance of such Event of Default, the Lender may, by written notice to the
Corporation, declare all outstanding amounts payable by the Corporation
hereunder (which amount shall be determined as if the Loan Amount and any
Interest payable thereon was being repaid on the date of such notice) to be
immediately due and payable without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
herein to the contrary notwithstanding.  Upon the occurrence or existence of any
Event of Default described in Section 6.2(e) hereof, immediately and without
notice, all outstanding amounts payable by the Corporation hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein to the contrary notwithstanding.  In addition
to the foregoing remedies, upon the occurrence or existence of any Event of
Default, the Lender may exercise any other right, power or remedy permitted to
it by law, either by suit in equity or by action at law, or both.
10

--------------------------------------------------------------------------------

                      ARTICLE 7 
MISCELLANEOUS
Section 7.1
Indemnification.

The Corporation agrees to indemnify the Lender from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (except by
reason of the negligence or wilful misconduct of the Lender) which may be
imposed on, incurred by, or asserted against the Lender and arising by reason of
any action (including any action referred to herein) or inaction or omission to
do any act legally required of the Corporation.
Section 7.2
Notice.

Any notice, direction or other communication (each a “Notice”) given regarding
the matters contemplated by this Agreement must be in writing, sent by personal
delivery, courier or facsimile (but not by electronic mail) and addressed:
To the Lender at:
Turnstone Capital Inc
No. 25 Mason Complex
Stoney Ground
PO Box 193
The Valley, British Anguilla
Attention:
Yenny Martinez
Telephone:
+41 44 214 6673
Facsimile:
 _______________
To the Corporation at:
The Alkaline Water Company Inc.
7730 E Greenway Road, Ste 203
Scottsdale, Arizona 85260
Attention:
Ricky Wright
Telephone:
(480) 272-7290
Facsimile:
(480) 998-6901
With a copy, which shall not constitute notice, to:
Clark Wilson LLP
Barristers and Solicitors
900-885 West Georgia Street
Vancouver, BC  V6C 3H1
Attention:
Virgil Z. Hlus
Telephone:
(604) 891-7707
Facsimile:
(604) 687-6314
 

11

--------------------------------------------------------------------------------

A Notice is deemed to be delivered and received (i) if sent by personal
delivery, on the date of delivery if it is a Business Day and the delivery was
made prior to 4:00 p.m. (local time in place of receipt) and otherwise on the
next Business Day; (ii) if sent by same-day service courier, on the date of
delivery if sent on a Business Day and delivery was made prior to 4:00 p.m.
(local time in place of receipt) and otherwise on the next Business Day; (iii)
if sent by overnight courier, on the next Business Day; or (iv) if sent by
facsimile, on the Business Day following the date of confirmation of
transmission by the originating facsimile. A Party may change its address for
service from time to time by providing a Notice in accordance with the
foregoing. Any subsequent Notice must be sent to the Party at its changed
address. Any element of a Party’s address that is not specifically changed in a
Notice will be assumed not to be changed.
Section 7.3
Time of the Essence.

Time shall be of the essence of this Agreement.
Section 7.4
Announcements.

The Parties shall consult with each other before issuing any press release, news
release or otherwise making any filings or public statements with respect to
this Agreement and the transactions contemplated herein and shall not issue such
press release without the prior written consent of the other Party, which
consent shall not be unreasonably withheld or delayed, in each case, subject to
applicable Laws and the exercise of such fiduciary duties, as may be
appropriate.
Section 7.5
Third Party Beneficiaries.

The Parties intend that this Agreement will not benefit or create any right or
cause of action in favour of any Person, other than the Parties or, if
applicable, their respective Affiliates.  No Person, other than the Parties and
such Affiliates, is entitled to rely on the provisions of this Agreement in any
action, suit, proceeding, hearing or other forum. The Parties reserve their
right to vary or rescind the rights at any time and in any way whatsoever, if
any, granted by or under this Agreement to any Person who is not a Party or an
Affiliate of any Party, without notice to or consent of that Person.
Section 7.6
No Agency or Partnership.

Nothing contained in this Agreement makes or constitutes any Party, or any of
its directors, officers or employees, the representative, agent, principal,
partner, joint venture, employer, employee of any other Party. It is understood
that no Party has the capacity to make commitments of any kind or incur
obligations or liabilities binding upon any other Party.
Section 7.7
Expenses.

Except as otherwise expressly provided in this Agreement, each Party will pay
for its own costs and expenses incurred in connection with this Agreement and
the transactions contemplated by it.  The fees and expenses referred to in this
Section are those which are incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, and the transactions
contemplated by this Agreement, including the fees and expenses of legal
counsel, investment advisers and accountants.
12

--------------------------------------------------------------------------------

Section 7.8
Amendments.

This Agreement may only be amended, supplemented or otherwise modified by
written agreement signed by all of the Parties.
Section 7.9
Waiver.

(1) No waiver of any of the provisions of this Agreement will constitute a
waiver of any other provision (whether or not similar).  No waiver will be
binding unless executed in writing by the Party to be bound by the waiver.  A
Party’s failure or delay in exercising any right under this Agreement will not
operate as a waiver of that right. A single or partial exercise of any right
will not preclude a Party from any other or further exercise of that right or
the exercise of any other right.

(2) If a Party waives compliance with any of the conditions, obligations or
covenants contained in this Agreement, the waiver will be without prejudice to
any of its rights of termination in the event of non-fulfilment, non-observance
or non-performance of any other condition, obligation or covenant in whole or in
part.

Section 7.10
Entire Agreement.

This Agreement constitutes the entire agreement between the Parties with respect
to the transactions contemplated by this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. There are no representations, warranties, covenants,
conditions or other agreements, express or implied, collateral, statutory or
otherwise, between the Parties in connection with the subject matter of this
Agreement, except as specifically set forth in this Agreement. The Parties have
not relied and are not relying on any other information, discussion or
understanding in entering into and completing the transactions contemplated by
this Agreement, except as set out herein.
Section 7.11
Successors and Assigns.

(1) This Agreement becomes effective only when executed by all of the Parties.
After that time, it is binding on and enures to the benefit of the Parties and
their respective heirs, administrators, executors, legal personal
representatives, successors and permitted assigns.

(2) Except as otherwise provided in this Agreement, neither this Agreement nor
any of the rights or obligations under this Agreement are assignable or
transferable by the Corporation without the prior written consent of the Lender,
nor by the Lender without the prior written consent of the Corporation, provided
that the Lender may, without such consent, assign all or part of its rights and
obligations under this Agreement, without reducing its own obligations
hereunder, to any of its Affiliates.

Section 7.12
Further Assurances.

The Parties agree to execute and deliver such further and other papers, cause
such meetings to be held and resolutions passed enacted, exercise their vote and
influence, and do and perform and cause to be done and performed, such further
and other acts and things that may be necessary or desirable in order to give
full effect to this Agreement and every part thereof.
13

--------------------------------------------------------------------------------

Section 7.13
Severability.

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable, by an arbitrator or any court of competent jurisdiction from
which no appeal exists or is taken, that provision will be severed from this
Agreement and the remaining provisions will remain in full force and effect.
Section 7.14
Governing Law.

This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of Nevada and the federal laws of the United States
applicable therein.
Section 7.15
Counterparts.

This Agreement may be executed in any number of counterparts (including
counterparts by facsimile or other electronic transmission) and all such
counterparts taken together will be deemed to constitute one and the same
instrument. The Party sending the facsimile or other electronic transmission
will also deliver the original signed counterpart to the other Party, however,
failure to deliver the original signed counterpart shall not invalidate this
Agreement.
Section 7.16
Non-Merger.

Except as otherwise expressly provided in this Agreement, the covenants,
representations and warranties shall not merge on and shall survive the Closing.
Notwithstanding the Closing or any investigation made by or on behalf of any
Party, the covenants, representations and warranties shall continue in full
force and effect. Closing shall not prejudice any right of one Party against any
other Party in respect of anything done or omitted under this Agreement or in
respect of any right to damages or other remedies.
The remainder of this page has been intentionally left blank.


14

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF the parties have executed this Loan Facility Agreement.

   
THE ALKALINE WATER COMPANY INC.
By:
/s/ Richard A. Wright
 
Authorized Signing Officer
   
TURNSTONE CAPITAL INC.
By:
/s/ Yenny L. Martinez
 
Authorized Signing Officer









15

--------------------------------------------------------------------------------



 
SCHEDULE 1.1
DEFINED TERMS
“Advance” has the meaning specified in Section 2.2(1).
“Agreement” means this loan facility agreement and all schedules attached to it
and the expressions “Article” and “Section”, followed by a number mean and refer
to the specified Article or Section of this Agreement.
“Applicable Securities Laws” means the Securities Act and all other applicable
securities Laws.
“Authorization” means, with respect to any Person, any order, permit, approval,
consent, waiver, clearance, licence or similar authorization of any Governmental
Entity having jurisdiction over the Person.
“Board” means the board of directors of the Corporation.
“Business” means the production and sale of alkaline water as currently
conducted by the Corporation and its subsidiaries, and, if applicable.
“Business Day” means any day of the year, other than a Saturday, a Sunday or any
day on which banks are required or authorized to close in Phoenix, Arizona.
“Capital Reorganization” has the meaning specified in Section 5.4(3).
“Closing” means the completion of the first Advance and related transactions as
contemplated in this Agreement.
“Closing Date” means September _____, 2016, or such later date as the Parties
may agree in writing.
“Common Shares” means the shares of common stock in the capital of the
Corporation, and shall, where the context permits, include (i) any securities
into which such Common Shares may be converted, reclassified, redesignated,
subdivided, consolidated or otherwise changed; (ii) any securities of the
Corporation or of any other Person received by the holders of such Common Shares
as a result of any merger, amalgamation, reorganization, arrangement or other
similar transaction involving the Corporation; and (iii) any securities of the
Corporation which are received by any one or more Persons as a stock dividend or
distribution on or in respect of such Common Shares.
“Contract” means any agreement, contract, licence, undertaking, engagement or
commitment of any nature, written or oral.
“Conversion Price” has the meaning specified in Section 5.1(2).
“Event of Default” has the meaning specified in Section 6.2.
16

--------------------------------------------------------------------------------

“Exempt Issuance” means the issuance of (a) Common Shares or options to
employees, officers or directors of the Corporation pursuant to any equity
incentive or stock option plan duly adopted for such purpose, (b) securities
exercisable or exchangeable for or convertible into Common Shares issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the directors of the
Corporation, provided that any such issuance shall only be to a Person (or to
the equityholders of a Person) which is, itself or through its subsidiaries, an
operating corporation or an owner of an asset in a business synergistic with the
business of the Corporation and shall provide to the Corporation additional
benefits in addition to the investment of funds, but shall not include a
transaction in which the Corporation is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities.
“Governmental Entity” means (i) any international, multinational, national,
federal, provincial, state, municipal, local or other governmental or public
department, central bank, court, commission, board, bureau, agency or
instrumentality, domestic or foreign; (ii) any subdivision or authority of any
of the above; (iii) any quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing, and includes any Securities Regulatory Authority.
“Laws” means applicable (i) laws, constitutions, treaties, statutes, codes,
ordinances, statutory rules, principles of common and civil law and equity, 
terms and conditions of any grant of approval, permission, orders, decrees,
rules, regulations and municipal by-laws, whether domestic, foreign or
international; (ii) judicial, arbitral, administrative, ministerial,
departmental and regulatory judgments, orders, writs, injunctions, decisions,
rulings, authority, licence, decrees and awards of any Governmental Entity
(including the Securities Regulatory Authorities); and (iii) policies, practices
and guidelines of any Governmental Entity (including the Securities Regulatory
Authorities), which, although not actually having the force of law, are
considered by such Governmental Entity as requiring compliance as if having the
force of law, in each case binding on or affecting the Person, or the assets of
the Person, referred to in the context in which such word is used, and the term
“applicable” with respect to such Laws and in the context that refers to one or
more Persons, means that such Laws apply to such Person or Persons or its or
their business, undertaking, property or securities and emanate from a
Governmental Authority (including the Securities Regulatory Authorities) having
jurisdiction over the Person or Persons or its or their business, undertaking,
property or securities, in each case as such Laws may be amended from time to
time.
“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
assignment, encumbrance, lien (statutory or otherwise), charge, title retention
agreement or arrangement, restrictive covenant or other encumbrance of any
nature or any other arrangement or condition that in substance secures payment
or performance of an obligation.
“Loan Amount” has the meaning specified in Section 2.1.
17

--------------------------------------------------------------------------------

“Material Adverse Effect” means any effect that when considered either
individually or in the aggregate (i) is materially adverse or is reasonably
likely to be materially adverse to the properties, assets, liabilities,
obligations (whether absolute, accrued, conditional or otherwise), businesses,
affairs, condition (financial or otherwise), operations, results of operations
or prospects of the Corporation or its subsidiaries, taken as a whole; or (ii) 
will, or would reasonably be expected to, prevent or materially impair the
ability of the parties to consummate the transactions contemplated hereby.
“Maturity Date” has the meaning specified in Section 2.3.
“Notice” has the meaning specified in Section 7.2.
“Ordinary Course” means, with respect to an action taken by a Person, that such
action is consistent with the past practices of the Person and is taken in the
ordinary course of the normal day-to-day operations of the Person.
“Party” means a party to this Agreement and any other Person who may become a
party to this Agreement.
“Person” means a natural person, partnership, limited partnership, limited
liability partnership, limited liability company, unlimited liability company,
corporation, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity, and pronouns have a similarly
extended meaning.
“Principal Amount” has the meaning specified in Section 2.2(2).
“Securities Act” means the United States Securities Act of 1933, as amended.
“Securities Regulatory Authorities” means collectively, the Securities and
Exchange Commission and any applicable state securities regulatory authority.


18

--------------------------------------------------------------------------------



SCHEDULE 3.2(1)
CONDITIONS FOR THE BENEFIT OF THE LENDER


(1)
Truth of Representations and Warranties. The representations and warranties of
the Corporation contained in this Agreement shall have been true and correct as
of the date of this Agreement and shall be true and correct as of the Closing
Date with the same force and effect as if such representations and warranties
had been made on and as of such date.

(2)
Performance of Covenants.  The Corporation shall have fulfilled or complied with
all covenants contained in this Agreement to be fulfilled or complied with by it
at or prior to the Closing.

(3)
Other Approvals. The Corporation shall have obtained all such other orders,
permits, approvals, waivers, consents, licenses or similar authorizations of
Securities Regulatory Authorities necessary to complete the Closing.

(4)
No Legal Action.  No legal or regulatory acts nor proceedings shall be pending
or threatened by any Person which would enjoin, restrict or prohibit the
Corporation from entering into this Agreement or performing any of its
obligations hereunder.



19

--------------------------------------------------------------------------------



SCHEDULE 3.2(2)
CONDITIONS FOR THE BENEFIT OF THE CORPORATION


(1)
Truth of Representations and Warranties.  The representations and warranties of
the Lender contained in this Agreement shall be true and correct as of the
Closing Date with the same force and effect as if such representations and
warranties had been made on and as of such date.

(2)
Performance of Covenants.  The Lender shall have fulfilled or complied with all
covenants contained in this Agreement to be fulfilled or complied with by it at
or prior to the Closing.

(3)
Approvals.  The Corporation shall have obtained all orders, permits, approvals,
waivers, consents, licenses or similar authorizations of Securities Regulatory
Authorities necessary to complete the Closing.

(4)
No Legal Action.  No legal or regulatory acts nor proceedings shall be pending
or threatened by any Person which would enjoin, restrict or prohibit the Lender
from entering into this Agreement or performing any of its obligations
hereunder.

(5)
Other.  The Corporation shall have received such additional information and
documents as it may reasonably require in connection with the foregoing.













20

--------------------------------------------------------------------------------



SCHEDULE 4.1
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION
Corporate Matters
 
 
1.
The Corporation and its subsidiary are corporations duly incorporated, organized
and validly existing under the Laws of their jurisdictions of incorporation and
each has the requisite corporate power and authority to own and operate its
property, carry on its business and enter into and perform their obligations
under this Agreement, and none of them is in violation of their constating
documents.

2.
The execution and delivery of, and performance by the Corporation of this
Agreement has been duly authorized by all necessary corporate action on the part
of the Corporation.

3.
The execution and delivery of and performance by the Corporation of this
Agreement does not and will not result in the violation of any Law.

4.
This Agreement has been duly executed and delivered by the Corporation and
constitutes a legal, valid and binding agreement of the Corporation, enforceable
against it in accordance with its terms, subject to any limitation under
applicable Laws relating to (i) bankruptcy, winding-up, insolvency, arrangement,
fraudulent preference and conveyance, assignment and preference and other laws
of general application affecting the enforcement of creditors' rights, and (ii)
the discretion that a court may exercise in the granting of equitable remedies
such as specific performance and injunction.

5.
Except for the filing of a Form D and any state reports, no filing with, notice
to, or Authorization of, any Governmental Entity is required on the part of the
Corporation as a condition to the lawful completion of the transactions
contemplated by this Agreement.

6.
The Common Shares issuable on Conversion, if and when issued in accordance with
the terms of the Agreement, shall be duly authorized, fully paid and
non-assessable and the Lender will have good and valid title to such Common
Shares, free and clear of all Liens.

Securities Law Matters
7.
The Corporation warrants that it will comply with Applicable Securities Laws
with respect to the performance of its obligations under this Agreement,
including the Conversion and the issuance of Common Shares pursuant thereto.



21

--------------------------------------------------------------------------------



 
SCHEDULE 4.2
REPRESENTATIONS AND WARRANTIES OF THE LENDER
Corporate Matters
1.
The Lender is a corporation duly incorporated, organized and validly existing
under the Laws of its incorporation and has the requisite corporate power and
authority to carry on its business and enter into and perform its obligations
under this Agreement and is not in violation of its constating documents.

2.
The execution and delivery of, and performance by the Lender of, this Agreement
has been duly authorized by all necessary corporate action on the part of the
Lender.

3.
The execution and delivery of, and performance by the Lender of, this Agreement
do not and will not result in the violation of any Law.

4.
This Agreement has been duly executed and delivered by the Lender and
constitutes a legal, valid and binding agreement of the Lender, enforceable
against it in accordance with its terms, subject only to any limitation under
applicable Laws relating to (i) bankruptcy, winding-up insolvency, arrangement,
fraudulent preference and conveyance, assignment and preference and other
similar laws of general application affecting creditors' rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunction.

Securities Law Matters
5.
None of the Loan nor the Common Shares (collectively, the “Securities”) have
been or will be registered under the Securities Act, or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined below), except in accordance with the provisions of
Regulation S under the Securities Act (“Regulation S”), pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in each case only in accordance with applicable state,
provincial and foreign securities laws.

6.
The Corporation has not undertaken, and will have no obligation, to register any
of the Securities under the Securities Act or any other applicable securities
laws.

7.
The Corporation will refuse to register the transfer of any of the Securities to
a U.S. Person not made pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
requirements of the Securities Act and in each case in accordance with
applicable laws.

8.
The decision to execute this Agreement and to acquire the Securities has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Corporation and such decision is based entirely upon a
review of any public information which has been filed by the Corporation with
the United States Securities and Exchange Commission (the “SEC”).

22

--------------------------------------------------------------------------------

9.
The Corporation and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Lender contained in this Schedule and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Lender will promptly notify the Corporation.

10.
The Lender and the Lender’s advisor(s) have had a reasonable opportunity to ask
questions of, and receive answers from, the Corporation in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Corporation.

11.
The books and records of the Corporation were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the Lender
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Lender, its
legal counsel and/or its advisor(s).

12.
Any resale of the Securities by the Lender will be subject to resale
restrictions contained in the securities laws applicable to the Corporation, the
Lender and any proposed transferee, including resale restrictions imposed under
United States securities laws.

13.
The Lender has been advised to consult the Lender’s own legal, tax and other
advisors with respect to the merits and risks of an investment in the Securities
and with respect to applicable resale restrictions, and it is solely responsible
(and the Corporation is not in any way responsible) for compliance with:

(a)
any applicable laws of the jurisdiction in which the Lender is resident in
connection with the distribution of the Securities hereunder, and

(b)
applicable resale restrictions.

14.
No documents in connection with the issuance of the Securities have been
reviewed by the SEC or any other securities regulators.

15.
Neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities.

16.
There is no government or other insurance covering any of the Securities.

23

--------------------------------------------------------------------------------

17.
Offers and sales of any of the Securities prior to the expiration of the period
specified in Regulation S (such period hereinafter referred to as the
“Distribution Compliance Period”) will only be made in compliance with the safe
harbor provisions set forth in Regulation S or pursuant to the registration
provisions of the Securities Act or an exemption therefrom, and that all offers
and sales after the Distribution Compliance Period will be made only in
compliance with the registration provisions of the Securities Act or an
exemption therefrom, and in each case only in accordance with applicable
securities laws.

18.
Hedging transactions involving the Securities may not be conducted unless such
transactions are in compliance with the provisions of the Securities Act and in
each case only in accordance with applicable securities laws.

19.
The Lender is knowledgeable of, or has been independently advised as to, the
applicable securities laws having application in the jurisdiction in which the
Lender is resident (the “International Jurisdiction”) which would apply to the
offer and sale of the Securities.

20.
The Lender is purchasing the Securities pursuant to exemptions from prospectus
or equivalent requirements under applicable laws or, if such is not applicable,
the Lender is permitted to purchase the Securities under applicable securities
laws of the International Jurisdiction without the need to rely on any
exemptions.

21.
The applicable securities laws of the International Jurisdiction do not require
the Corporation to make any filings or seek any approvals of any kind from any
securities regulator of any kind in the International Jurisdiction in connection
with the offer, issue, sale or resale of any of the Securities.

22.
The purchase of the Securities by the Lender does not trigger:

(a)
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

(b)
any continuous disclosure reporting obligation of the Corporation in the
International Jurisdiction.

23.
The Lender will, if requested by the Corporation, deliver to the Corporation a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in Sections 21, 22 and 23 above to
the satisfaction of the Corporation, acting reasonably.

24.
The Lender is aware that an investment in the Corporation is speculative and
involves certain risks and the possible loss of the entire Loan Amount.

25.
The Lender has made an independent examination and investigation of an
investment in the Securities and the Corporation and agrees that the Corporation
will not be responsible in any way for the Lender’s decision to invest in the
Securities and the Corporation.

24

--------------------------------------------------------------------------------

26.
The Lender is not an underwriter of, or dealer in, any of the Securities, nor is
the Lender participating, pursuant to a contractual agreement or otherwise, in
the distribution of the Securities.

27.
The Lender is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Lender has not
subdivided its interest in any of the Securities with any other person.

28.
The Lender is not aware of any advertisement of any of the Securities and is not
acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.

29.
The Lender has not acquired the Securities as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S) in the
United States in respect of any of the Securities which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of any of the Securities, provided, however, that the Lender may sell or
otherwise dispose of any of the Securities pursuant to registration of any of
the Securities pursuant to the Securities Act and any applicable securities laws
or under an exemption from such registration requirements.

30.
No person has made to the Lender any written or oral representations:

(a)
that any person will resell or repurchase any of the Securities,

(b)
that any person will refund the purchase price of any of the Securities, or

(c)
as to the future price or value of any of the Securities.

31.
In this Schedule, the term “U.S. Person” will have the meaning ascribed thereto
in Regulation S, and for the purpose of this Schedule includes, but is not
limited to: (a) any person in the United States; (b) any natural person resident
in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the Securities Act,
unless it is organized or incorporated, and owned, by accredited investors who
are not natural persons, estates or trusts; or (e) any estate or trust of which
any executor or administrator or trustee is a U.S. Person.



25